                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


FELICIA A. JEFFERSON,                            )
                                                 )
                                Plaintiff,       )
                                                 )
v.                                               )      Case No. 18-2620-KHV
                                                 )
AMSTED RAIL COMPANY, INC.,                       )
                                                 )
                                Defendant.       )

                                             ORDER

          Defendant has filed a second motion to compel plaintiff’s responses to

interrogatories and requests for production of documents (ECF No. 32). This motion

comes after plaintiff failed to comply with the court’s June 26, 2019 order granting in part

and denying in part defendant’s first motion to compel the discovery.1 Specifically,

defendant alleges plaintiff did not “produce responses to defendant’s requests for

production of documents” by the set July 10, 2019 deadline, nor did she work with

defendant “to resolve any perceived deficiencies in plaintiff’s interrogatory answers.”2 The

record reflects defense counsel contacted plaintiff on multiple occasions, but plaintiff has

nonetheless failed to adequately supplement her interrogatory responses or provide a

response to the document requests.




1
    ECF No. 30.
2
    Id. at 2.


O:\ORDERS\18-2620-KHV-32.DOCX
         On July 12, 2019, the court set July 22, 2019, as the deadline for plaintiff to respond

to the instant motion to compel.3 That deadline passed without plaintiff filing a response.

Under D. Kan. Rule 7.4(b), when a response is not filed to a motion, “the court will consider

and decide the motion as an uncontested motion. Ordinarily, the court will grant the motion

without further notice.”      Defendant’s second motion to compel therefore is deemed

uncontested and is granted.

         Plaintiff is hereby ORDERED that by August 6, 2019, she must produce to

defendant all requested documents in her possession, custody, or control, without

objection, and must fully answer Interrogatory Nos. 2, 3, 7, and 9. It is important that

plaintiff meet this August 6, 2019 deadline so defense counsel has adequate time to prepare

for plaintiff’s deposition scheduled for August 8, 2019.4

         The second motion to compel also asks the court to sanction plaintiff for her inaction

by ordering her to pay defendant’s reasonable attorney fees incurred in bringing the motion.

At this time, the court declines to impose sanctions upon plaintiff, who is proceeding pro

se and in forma pauperis. The court cautions plaintiff, however, that if she fails to comply

with this discovery order or otherwise stymies the completion of discovery (including the

taking of her deposition) for any unjustifiable reason, the court likely will impose sanctions.

These sanctions could include dismissal of plaintiff’s claims and/or the requirement that

she pay the attorney fees and expenses incurred by defendant.



3
    ECF No. 33.
4
    See ECF No. 34 (Notice of Deposition).
                                                2
       Plaintiff is hereby informed that, within 14 days after she is served with a copy of

this order, she may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion for review of this order. Plaintiff must file any

objections within the 14-day period if she wants to have appellate review of this order. If

plaintiff does not timely file her objections, no court will allow appellate review.

       IT IS SO ORDERED.

       July 23, 2019, at Kansas City, Kansas.

                                             s/ James P. O=Hara
                                           James P. O=Hara
                                           U. S. Magistrate Judge




                                              3
